DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending in the current application.
Claims 14-20 are withdrawn from consideration in the current application.

Election/Restrictions
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected Species, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on November 29, 2021.
Applicant's election with traverse of Species I (Claims 1-13) in the reply filed on November 29, 2021 is acknowledged.  The traversal is on the ground(s) that Applicant believes all of the species do not create an undue search burden.
This is not found persuasive because the Species I, II, and III are each characterized by different and unique material and mechanical properties.  For example, Species (A) uniquely requires a high Tg adhesive material with a first Tg1 and a low Tg adhesive material with a second Tg2, where Tg1 is greater than Tg2; Species (B) uniquely requires a high Tg adhesive material exhibiting a .
The requirement is still deemed proper and is therefore made FINAL.

Specification
The disclosure is objected to because of the following informalities: the specification recites the phrase “shear modules” thirty-four times.  It appears this phrase contains a typographical error, and should likely recite “shear modulus” or “shear moduli.”  Appropriate correction or further clarification is required.

Claim Interpretations
Claims 2-4 and 13 recite the term “about.”  In determining the range encompassed by the term "about," one must consider the context of the term as it is used in the specification and claims of the application. Ortho-McNeil Pharm., Inc. v. Caraco Pharm. Labs., Ltd., 476 F.3d 1321, 1326, 81 USPQ2d 1427, 1432 (Fed. Cir. 2007).  See MPEP 2173.05(b) III A.  The specification as originally filed remains silent regarding a definition for the term “about.”  For the purpose of examination terms 
Claim 7 recites the term “substantially.”  The term "substantially" is often used in conjunction with another term to describe a particular characteristic of the claimed invention.  It is a broad term. In re Nehrenberg, 280 F.2d 161, 126 USPQ 383 (CCPA 1960).  See MPEP 2173.05(b) III D.  The specification as originally filed remains silent regarding a definition for the term “substantially.”  For the purpose of examination terms preceded by the term “substantially” are interpreted as including reasonable deviation as would be determined by one of ordinary skill in the art.

Claim Objections
Claim 6 is objected to because of the following informalities:  claim 6 recites “wherein plurality of zones of the high Tg adhesive material and the plurality of zones of the low Tg adhesive material.”  For uniformity and consistency, claim 6 should be amended to recite “wherein the plurality of zones of the high Tg adhesive material and the plurality of zones of the low Tg adhesive material.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 5-11 recite the relative term "high Tg" that renders the claims indefinite.  The term "high Tg" is not quantitatively defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification as originally filed does quantitatively define the claimed term “Tg1,” however, the claimed “high Tg” adhesive material comprises a first glass transition temperature “Tg1”.  “Tg1” as claimed is a sub-component of the total scope of “high Tg” adhesive material, and is therefore, not identical to the scope of “high Tg.”  For the purposes of examination the claims are instead interpreted as reciting “higher Tg,” where this interpretation only requires that the claimed “higher Tg” has a higher Tg than the other claimed “low Tg” (“lower Tg”) adhesive material.
Claims 1 and 5-11 recite the relative term "low Tg" that renders the claims indefinite.  The term "low Tg" is not quantitatively defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification as originally filed does quantitatively define the claimed term “Tg2,” however, the claimed “low Tg” adhesive material comprises a second glass transition er Tg,” where this interpretation only requires that the claimed “lower Tg” has a lower Tg than the other claimed “high Tg” (“higher Tg”) adhesive material.
Claim 3 recites the limitation "the first adhesive."  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if this refers to the “first region” of the adhesive layer or some other component.  For the purposes of examination claim 3 is interpreted as reciting “the adhesive material of the first region of the adhesive layer.”
Claim 4 recites the limitation "the second adhesive."  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if this refers to the “second region” of the adhesive layer or some other component.  For the purposes of examination claim 4 is interpreted as reciting “the adhesive material of the second region of the adhesive layer.”
Claims 2, 12, and 13 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, since these claims depend from the claims rejected above and do not remedy the aforementioned deficiencies.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 6, 7, 8, and 11-12 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Schroeer et al. (US 2009/0291279 A1).
Regarding Claims 1, 5, and 6, Schroeer teaches an adhesive composite comprising a substrate 3 and an adhesive layer 2 overlying the substrate, where the adhesive layer 2 comprises a plurality of repeating first component regions 4 (zones) with a first adhesive 5 and a plurality of repeating co-planar second component regions 6 (zones) with a second adhesive 7 (Schroeer, [0021]-[0026], [0052]-[0053], Fig 1).  Schroeer teaches the first 4 and second 6 component regions each comprise adhesives having different adhesive properties, where the first adhesive 5 comprises a hard adhesive with a high glass transition temperature (Tg1) and the second adhesive 7 comprises a soft adhesive having a lower glass transition temperature (Tg2) than the hard adhesive (Schroeer, [0021]-[0024], [0052]). 

    PNG
    media_image1.png
    264
    553
    media_image1.png
    Greyscale

Schroeer – Figure 1
Regarding Claim 7, Schroeer discloses an embodiment as depicted in Figure 1, where the plurality of first and second component regions are substantially contiguous (Schroeer, [0052]-[0053], Fig 1).
Regarding Claim 8, Schroeer discloses an embodiment as depicted in Figure 1, where the plurality of first and second component regions are substantially contiguous and have the same widths (i.e. are formed in equal portions) (Schroeer, [0032]-[0033], [0052]-[0053], [0056], Figs 1, 4).
Regarding Claims 11 and 12, Schroeer discloses an embodiment as depicted in Figure 1, where the plurality of first and second component regions are substantially contiguous, have a lengthwise strip-shape, and have the same widths (i.e. are formed in equal portions), where the plurality of strip-shape component regions are parallel with each other (Schroeer, [0032]-[0033], [0052]-[0053], [0056], Figs 1, 4).

    PNG
    media_image2.png
    388
    181
    media_image2.png
    Greyscale

Schroeer – Figure 4

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 4, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Schroeer et al. (US 2009/0291279 A1) as applied to claims 1, 5, 6, 11, and 12 above.
Regarding Claim 3, Schroeer teaches the adhesive composite as discussed above for claim 1.  Schroeer further teaches the peeling forces on base steel for the adhesives are more than 20 N/50 mm ((20N / 50 mm)*(1 mm / 10 cm) = (20 N / 5 cm) = ~4 N/cm) (Schroeer, [0026]).  Schroeer’s normalized peel force (more than 4 N/cm) completely encompasses the claimed range of 8.4 to 12 N/cm, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).  Although Schroeer does not necessarily measure peel force with the same In re Peterson, 65 USPQ 2d 1379 (CAFC 2003) (MPEP 2144.05, I, II).
Regarding Claim 4, Schroeer teaches the adhesive composite as discussed above for claim 1.  Schroeer further teaches the peeling forces on base steel for the adhesives are more than 20 N/50 mm ((20N / 50 mm)*(1 mm / 10 cm) = (20 N / 5 cm) = ~4 N/cm) (Schroeer, [0026]).  Schroeer’s normalized peel force (more than 4 N/cm) completely encompasses the claimed range of 7.6 to 9.6 N/cm, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).  Although Schroeer does not necessarily measure peel force with the same methodology as the present invention, it would have been obvious to one of ordinary skill in the art based upon Schroeer’s range, teachings, and guidance to have formed embodiments that render obvious the claimed peel force range through routine experimentation with a reasonable expectation of success (see MPEP 2143).  It would have been obvious to one of ordinary skill in the art to form adhesives with peel force In re Peterson, 65 USPQ 2d 1379 (CAFC 2003) (MPEP 2144.05, I, II).
Regarding Claim 10, Schroeer teaches the adhesive composite as discussed above for claims 1, 5, and 6.  Schroeer discloses an embodiment as depicted in Figures 7 and 8, where the plurality of first and second component regions can be formed of round domains (i.e. dots) comprising either the first adhesive material 5 or second adhesive material 7 (Schroeer, [0034], [0057]-[0060], Figs 7, 8).  Schroeer further teaches that the domains of the first and second component regions can be formed in an alternating pattern (Schroeer, [0057]-[0060]).  Therefore, it would have been obvious to one of ordinary skill in the art based upon Schroeer’s teachings and guidance to have formed embodiments that render obvious the claim 10 alternating dot configuration through routine experimentation with a reasonable expectation of success (see MPEP 2143).

    PNG
    media_image3.png
    408
    402
    media_image3.png
    Greyscale

Schroeer – Figures 7 and 8
Regarding Claim 13, Schroeer teaches the adhesive composite as discussed above for claims 1, 5, 6, 11, and 12.  Schroeer discloses an embodiment as depicted in Figures 1 and 4, where the plurality of first and second component regions are substantially contiguous, have a lengthwise strip-shape, and have the same widths (i.e. are formed in equal portions), where the plurality of strip-shape component regions are parallel with each other (Schroeer, [0032]-[0033], [0052]-[0053], [0056], Figs 1, 4).  Schroeer teaches the widths of the lengthwise strip-shape regions are preferably from 2 mm to 1 cm (2 to 10 mm) (Schroeer, [0033]).  Schroeer’s width range completely and closely encompasses the claimed range of about 3-7 mm, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Schroeer et al. (US 2009/0291279 A1) as applied to claim 1 above, and further in view of Wouters et al. (WO 2005/035679 A1).
Regarding Claim 2, Schroeer teaches the adhesive composite as discussed above for claim 1. 
Schroeer remains silent regarding an adhesive composite having a damping factor of not greater than about 2.4% over a temperature range of -20oC to 60oC as measured by industrial standard SAE J 3001.
Wouters, however, teaches an adhesive composition for sound dampening that is laminated onto a substrate, where the adhesive is modified with high glass transition temperature resin to adjust, control, and optimize sound and vibration dampening properties according to desired temperature and frequency ranges (Wouters, Pgs 1-3, 7-10).  Wouters also discloses the characterization of one embodiment that exhibits damping loss factor of about 0.010 to 0.025 from about 10oC to about 30oC (Wouters, Pg 13, Fig 5).  Although Wouters does not necessarily measure damping factor with the same methodology as the present invention, it would have been obvious to one of ordinary skill in the art based upon Wouters’ teachings and guidance to have formed embodiments that render obvious the claimed damping factor range through routine experimentation with a reasonable expectation of success, where any differences associated with the measurement methodology would be minor and obvious (see MPEP 2143).  It would have been obvious to one of ordinary skill in the art to form adhesives with damping factor within the instantly claimed range from the teachings disclosed in the prior art reference, and also particularly in view of the fact that; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum In re Peterson, 65 USPQ 2d 1379 (CAFC 2003) (see MPEP 2144.05, I and II).

    PNG
    media_image4.png
    420
    648
    media_image4.png
    Greyscale

Wouters – Figure 5
Since Schroeer and Wouters both disclose adhesive compositions that can be adjusted according to glass transition temperature, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have adjusted, controlled, and optimized Schroeer’s first and second adhesive materials according to Wouters to teachings and guidance to yield an adhesive composite that has dampening properties that can be configured as desired by adjusting adhesive glass transition temperature and exhibits optimal sound and vibration dampening at various frequencies and temperatures without the need for special equipment or processing with a reasonable expectation of success as taught by Wouters (Wouters, Pgs 1-3, 7-10, see MPEP 2143).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Schroeer et al. (US 2009/0291279 A1) as applied to claims 1, 5, and 6 above, and further in view of Chaung et al. (US 2015/0004345 A1).
Regarding Claim 9, Schroeer teaches the adhesive composite as discussed above for claims 1, 5, and 6.  Schroeer further teaches that the domains of the first and second component regions can be formed in an alternating pattern (Schroeer, [0057]-[0060]) and discloses an embodiment as depicted in Figure 9, where the plurality of first and second component regions can be formed in a repeating lattice-shaped structure (Schroeer, [0061], Fig 9).

    PNG
    media_image5.png
    393
    185
    media_image5.png
    Greyscale

Schroeer – Figure 9
Schroeer remains silent regarding the plurality of zones (component regions) being in a checkered pattern of alternating squares.
Chaung, however, teaches an adhesive structure with a hybrid patterned adhesive layer, where the hybrid patterned adhesive layer can be formed into a planar checkered pattern of alternating squares of adhesives having a different properties such 

    PNG
    media_image6.png
    413
    607
    media_image6.png
    Greyscale

Chaung – Figure 3A
Since Schroeer and Chaung both disclose adhesive composites comprising planar alternating structures of adhesives exhibiting different properties (such as hardness), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed Schroeer to have a planar checkered pattern of alternating squares to yield a hybrid adhesive layer that can be folded and deformed in any direction; can suppress and reduce the occurrence of wrinkles, scratches, ruptures, and damage caused by repeated folding and deformation; and can be configured as desired with regard to adhesive layer properties, shape, size, and pattern with a reasonable expectation of success as taught by Chaung (Chaung, [0002]-[0005], [0022]-[0027], see MPEP 2143).

Conclusion
The prior art made of record that is considered pertinent to Applicant's disclosure, but that is not presently relied upon includes: Milliman (US 2019/0283362 A1) that teaches multilayer laminates comprising alternating damping and constraining layers, and materials that are selected by decreasing glass transition temperature profiles.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI D STRAH whose telephone number is (571)270-7088. The examiner can normally be reached M-F 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 


/Eli D. Strah/Primary Examiner, Art Unit 1782